Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed November 21, 2022. Applicant’s reply to the restriction requirement of September 20, 2022 has been entered. Claims 1-26, 31, and 32 have been amended; claims 27-30, 33, and 34 have been canceled; and no claims have been newly added. Claims 1-26, 31, and 32 are pending. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/GB2019/050009, filed January 2, 2019 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of British Patent Application No. 1800074.5, filed in the United Kingdom of Great Britain and Northern Ireland on January 3, 2018, has been received as part of the present application file as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26, is acknowledged. Applicant’s elections of i) “THC” as the species of first cannabinoid, ii) “CBD” as the species of second cannabinoid, iii) “poloxamer 188” as the species of poloxamer, iv) “triethyl citrate” as the species of solvent, v) “alpha-tocopherol” as the species of antioxidant, vi) “Type IV” as the species of formulation “type”, vii) “liquid gel capsule” as the species of composition form, and viii) “Dravet Syndrome” as the species of disease being treated are all also acknowledged. The Examiner has determined that claims 1-26 read on the elected subject matter. 
Accordingly, claims 31 and 32 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on November 21, 2022. Claims 1-26 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients, and if the invention pertains to a method, the abstract should recite the key requisite active steps. 
2. It is noted that dosage forms comprising two cannabinoids, e.g. THC and CBD, are not new to the art. Furthermore, the abstract should recite the key requisite ingredients of the composition, which appear to include, in addition to the combination of cannabinoids, one or more poloxamers and the solvent of formula (I). Further, disclosing that the composition is “Type IV” or “Type IV-like” based on some “Lipid Formulation Classification System” is an awkward and indirect means of informing the reader of the key technical aspects of the invention, as some if not most readers would have to figure out what “Lipid Formulation Classification System” is being referenced, and then figure out what a “Type IV” or “Type IV-like” composition is. 
3. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. Hence, reference to the composition being “novel” should be deleted. 
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to for not complying with 37 CFR 1.84(u)(1), which states, in part, that:
“Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 is objected to because of the following:
1. There should be an “a” before “mucoadhesive” and before “granule”.
2. There is an extraneous, redundant “oral” before “solution”. The claim already establishes that the enumerated forms are “oral dosage forms”. Applicant is advised to amend “an oral solution” to “a solution”. 
Appropriate correction is required.
Double Patenting Objection
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. Claim 24 stipulates in a wherein clause that “the formulation is substantially oil-free”. Applicant’s specification essentially defines a composition that is “substantially oil-free” as being a “Type IV” or “Type IV-like” composition. Claim 23 stipulates in a wherein clause that the composition is a “Type IV” or “Type IV-like” composition. Hence, there does not seem to be any difference in the scope of claims 23 and 24. On the contrary, claims 23 and 24 appear to provide two different expressions for the very same limitation. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 stipulates in a wherein clause that “the formulation is a Type IV or Type IV-like formulation according to the Lipid Formulation Classification System”, which is not defined by the claim. Claims must stand alone to define the invention, and should not rely on the specification, drawings, or extraneous material to give them meaning. 
Claim 24 stipulates in a wherein clause that “the formulation is substantially oil-free”. According to the specification, by “substantially oil-free” in meant that “the formulation comprises less than 2 wt % oil, preferably less than 1 wt % based on the total composition”. Even when plugging in the definition of “less than 2 wt % oil, preferably less than 1 wt %” oil for “substantially oil-free, the claim is indefinite since the claim appears to provide for a broad limitation together with a narrow limitation that falls within the broad limitation in the alternative in the same claim, and further because it is unclear whether the limitation following the phrase “preferably” is even part of the claimed invention.  See MPEP § 2173.05(d). Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
 Claim 26 defines the oral dosage form as including “exudates”. While extrusion is a means by which an oral dosage form can be manufactured, “exudates” is not itself an oral dosage form. It’s rather more of a product-by-process that is not actually limited to the dosage form and thus does not properly define a dosage form. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed dosage form. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-24, and 36-46 of copending Application No. 15/640,033 (claim set filed October 27, 2022). 
Applicant’s elected subject matter is directed to a composition in the form of a “liquid gel capsule” comprising tetrahydrocannabinol (THC), cannabidiol (CBD), a poloxamer including poloxamer 188, triethyl citrate, and alpha-tocophereol; wherein the total amount of the cannabinoids is 10-50 wt%, the total amount of poloxamer is 25-75 wt%, the total amount of triethyl citrate is 10-80 wt%, and the weight ratio of the THC to CBD is 1:1.
The claims of U.S. Patent Application No. 15/640,033 disclose a composition comprising 10-50 wt% of at least one cannabinoid, e.g. the combination of tetrahydrocannabinol (THC) and cannabidiol (CBD); 25-75 wt% of at least one poloxamer, e.g. poloxamer 188; and 20-50 wt% of at least one solvent, e.g. triethyl citrate; wherein the composition can further comprise an antioxidant, e.g. alpha-tocophereol, and can be in the form of e.g. a liquid gel capsule.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent Application No. 15/640,033 provide that the “at least one cannabinoid” can include the combination of THC and CBD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
II. Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-17, 19-29, 41, and 42 of copending Application No. 16/959,350 (claim set filed October 3, 2022). 
Applicant’s elected subject matter is directed to a composition in the form of a “liquid gel capsule” comprising tetrahydrocannabinol (THC), cannabidiol (CBD), a poloxamer including poloxamer 188, triethyl citrate, and alpha-tocophereol; wherein the total amount of the cannabinoids is 10-50 wt%, the total amount of poloxamer is 25-75 wt%, the total amount of triethyl citrate is 10-80 wt%, and the weight ratio of the THC to CBD is 1:1.
The claims of U.S. Patent Application No. 16/959,350 disclose a composition comprising at least one cannabinoid, e.g. the combination of tetrahydrocannabinol (THC) and cannabidiol (CBD); at least one poloxamer, e.g. poloxamer 188; and a solvent of Formula I, e.g. triethyl citrate; wherein the composition can further comprise an antioxidant, e.g. alpha-tocophereol, and can be in the form of e.g. a liquid gel capsule.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent Application No. 16/959,350 provide that the “at least one cannabinoid” can include the combination of THC and CBD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
III. Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-23, 26, 28-30, and 42-46 of copending Application No. 16/959,354 (claim set filed August 25, 2022). 
Applicant’s elected subject matter is directed to a composition in the form of a “liquid gel capsule” comprising tetrahydrocannabinol (THC), cannabidiol (CBD), a poloxamer including poloxamer 188, triethyl citrate, and alpha-tocophereol; wherein the total amount of the cannabinoids is 10-50 wt%, the total amount of poloxamer is 25-75 wt%, the total amount of triethyl citrate is 10-80 wt%, and the weight ratio of the THC to CBD is 1:1.
The claims of U.S. Patent Application No. 16/959,354 disclose a composition comprising at least one cannabinoid, e.g. the combination of tetrahydrocannabinol (THC) and cannabidiol (CBD); at least one poloxamer, e.g. poloxamer 188; and a solvent, e.g. triethyl citrate; wherein the composition can further comprise an antioxidant, e.g. alpha-tocophereol, and can be in the form of e.g. a liquid gel capsule.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent Application No. 15/640,033 provide that the “at least one cannabinoid” can include the combination of THC and CBD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 6,294,192), in view of Anonymous (High Times [online]; 2017), and further in view of Anonymous (Potvalet [online], 2017).
Applicant Claims
Applicant’s elected subject matter is directed to a composition in the form of a “liquid gel capsule” comprising tetrahydrocannabinol (THC), cannabidiol (CBD), a poloxamer including poloxamer 188, triethyl citrate, and alpha-tocophereol; wherein the total amount of the cannabinoids is 10-50 wt%, the total amount of poloxamer is 25-75 wt%, the total amount of triethyl citrate is 10-80 wt%, and the weight ratio of the THC to CBD is 1:1.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Patel et al. disclose a pharmaceutical composition in the form of e.g. a soft gel capsule comprising one or more hydrophobic active agents including e.g. tetrahydrocannabinol (THC), a combination of poloxamers including e.g. poloxamer 188 and poloxamer 124, triethyl citrate (i.e. as a solubilizer), and vitamin E (i.e. alpha-tocopherol); wherein the amount of the poloxamers can be e.g. 10-60 wt% and the amount of the triethyl citrate can be e.g. 5-25 wt% (abstract; Col. 4, lines 1-12, 54-62, 65-67; Col. 5, lines 1-10; Col. 11, lines 11-15; Col. 16, lines 31-66; Col. 17, lines 1-30; Col. 21, lines 30-33; Col. 22, line 15; Col. 24, lines 39, 65; Col. 25, lines 2, 12-14, 40, 55; Col. 26, lines 12-14, 18, 32-42). 
High Times discloses “Care By Design” 1:1 cannabis gel capsules. 
Potvalet discloses that “Care By Design” 1:1 cannabis gal capsules comprise the combination of tetrahydrocannabinol (THC) and cannabidiol (CBD) in the weight ratio of 1:1. Specifically, each 50 mg soft gel capsule contains about 10 mg THC and 10 mg CBD, and thus the cannabinoids are present in the amount of about 40 wt%. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Patel et al. do not explicitly disclose that the combination of hydrophobic therapeutic agents includes both tetrahydrocannabinol (THC) and cannabidiol (CBD) in the weight ratio of 1:1, with the total amount of cannabinoids at 10-50 wt%. These deficiencies are cured by the teachings of High Times and Potvalet. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Patel et al., High Times, and Potvalet, outlined supra, to devise Applicant’s presently claimed composition. 
Patel et al. disclose e.g. a soft gel capsule comprising one or more hydrophobic active agents including tetrahydrocannabinol (THC), a combination of poloxamers including e.g. poloxamer 188 and poloxamer 124, triethyl citrate (i.e. as a solubilizer), and vitamin E (i.e. alpha-tocopherol); wherein the amount of the poloxamers can be e.g. 10-60 wt% and the amount of the triethyl citrate can be e.g. 5-25 wt%, for the improved delivery of the hydrophobic therapeutic agents. Since High Times discloses “Care By Design” 1:1 cannabis gel capsules, which Potvalet more specifically discloses comprise the combination of tetrahydrocannabinol (THC) and cannabidiol (CBD) in the weight ratio of 1:1, wherein each 50 mg soft gel capsule contains about 10 mg THC and 10 mg CBD, and thus the cannabinoids are present in the amount of about 40 wt%, and further since Potvalet discloses that the 1:1 combination of THC and CBD is ideal for patients suffering from pain, stress and anxiety; one of ordinary skill in the art would thus be motivated to employ on the Patel et al. composition the combination of tetrahydrocannabinol (THC) and cannabidiol (CBD) in a 1:1 ratio, the said combination of cannabinoids being present in the amount of 40 wt% of the composition, with the reasonable expectation that the resulting soft gel capsule, when administered to a patient in need thereof, will treat pain, stress or anxiety with improved efficacy due to improved delivery of the cannabinoid therapeutic agents.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617